Exhibit 10.1
On January 16, 2009, the Compensation Committee of the Board of Directors of
Quiksilver, Inc. (the “Company”) approved a reduction in the annual base
salaries (effective as of February 1, 2009) for certain executive officers of
the Company. The following table sets forth the reduced annual base salary
levels of such executive officers:

          Name and Position   Base Salary
Robert B. McKnight, Jr.,
  $ 903,000  
Chief Executive Officer and President
       
Charles S. Exon,
  $ 404,000  
Chief Administrative Officer, Secretary and General Counsel
       
Pierre Agnes,
  € 332,500  
President — Quiksilver Europe
       

